Citation Nr: 1045532	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-45 565	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
residuals of fracture of the left femur with end stage 
posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran had active service from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Louisville, Kentucky which 
denied an evaluation of in excess of 30 percent for the 
disability at issue.  During the pendency of the appeal, a rating 
decision dated in September 2009 awarded a 60 percent rating for 
the left femur fracture residuals, effective from April 1, 2009.


FINDING OF FACT

On December 1, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


